UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2109


In re: DEANDRE JOHNSON,

                    Petitioner.



             On Petition for Writ of Mandamus. (2:19-cv-00562-RAJ-LRL)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Deandre Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deandre Johnson petitions for a writ of mandamus, seeking an order directing the

district court to comply with Supreme Court precedent and afford due process to Virginia

prisoners. We conclude that Johnson is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Mandamus relief is available only when the

petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795. Further,

mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503

F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Johnson is not available by way of mandamus. Instead, the

arguments that Johnson now presents should be first raised, if at all, in pursuing 28 U.S.C.

§ 2254 relief in the district court.

       Accordingly, we deny the petition for writ of mandamus. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2